Citation Nr: 1610922	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a bilateral heel disability.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right thigh disability.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left heel disability.

6.  Entitlement to an increased rating for a right knee disability rated as 10 percent disabling prior to August 1, 1997 and 30 percent thereafter.

7.  Entitlement to an initial compensable evaluation for erectile dysfunction.

8.  Entitlement to a rating in excess of 60 percent from July 1, 2009 for residuals of prostate cancer.

9.  Entitlement to an initial rating in excess of 10 percent for radiation proctitis with fecal urgency.

10.  Entitlement to special monthly compensation based on housebound status.

11.  Entitlement to an earlier effective date for the grant of service connection for radiation proctitis with fecal urgency.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970. 

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a Board hearing in January 2006 regarding his increased rating claim.  The transcript has been associated with the Veteran's claims file.

The issue of an increased rating for the right knee was remanded in May 2001, November 2004, September 2005, May 2006 and August 2011. 

In a March 2008 decision, the Board denied entitlement to a disability rating in excess of 30 percent for residuals of meniscectomy of the right knee.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and pursuant to an August 2008 Joint Motion for Remand (JMR), the Court issued an Order in August 2008, which vacated and remanded for further adjudication the issue of entitlement to an increased rating for residuals of meniscectomy of the right knee.  In January 2010, the Board denied entitlement to a disability rating in excess of 30 percent for residuals of meniscectomy of the right knee.  The Veteran filed a timely appeal to the Court, and pursuant to an October 2010 JMR, the Court issued an Order in November 2010, which vacated and remanded for further adjudication the issue of entitlement to an increased rating for residuals of meniscectomy of the right knee.

The Veteran timely perfected appeals for entitlement to service connection for a stomach disability, a left knee disability, a back disability and entitlement to TDIU.  These claims were subsequently granted by a July 2013 rating decision; therefore, the Board does not have jurisdiction over these claims.

The issues of entitlement to service connection for a bilateral hip and heel disabilities; an increased rating for a right knee disability rated as 10 percent disabling prior to August 1, 1997 and 30 percent thereafter; entitlement to an initial rating in excess of 10 percent for radiation proctitis with fecal urgency; entitlement to special monthly compensation based on housebound status; and entitlement to an earlier effective date for the grant of service connection for radiation proctitis with fecal urgency are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On October 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an increased rating for residuals of prostate cancer was requested.

2.  On October 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an initial compensable rating for erectile dysfunction was requested.

3.  A May 2006 Board decision denied a claim for service connection for a left heel spur.
 
4.  Evidence received since the March 2006 Board decision qualifies as new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for a left heel disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of entitlement to a rating in excess of 60 percent from July 1, 2009 for residuals of prostate cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal of entitlement to an initial compensable evaluation for erectile dysfunction by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The May 2006 Board decision is final.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.1100 (2015).
 
4.  Since the May 2006 Board decision, new and material evidence has been received and the claim of entitlement to service connection a left heel is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim to reopen a claim for service connection for the left heel.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In correspondence dated October 18, 2014, the Veteran withdrew his appeals concerning entitlement to an initial compensable rating for erectile dysfunction and an increased rating for residuals of prostate cancer and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Veteran most recently sought to reopen his claim of entitlement to service connection for a left heel spur in December 2010.  This claim was denied by the RO in July 2012.  Irrespective of these actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The relevant evidence of record at the time of the March 2006 decision included service treatment records, a VA examination report, post-service treatment records and the Veteran's statements.  Such evidence failed to demonstrate a nexus between a service-connected disability and the claimed disability, and thus the claim was denied.  

The pertinent evidence added to the record since the March 2006 rating decision consists of post-service treatment records, a VA examination report, a private nexus opinion and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes a November 2013 private opinion indicating a possible nexus between the Veteran's left heel spur and service-connected disabilities.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a left heel spur is reopened.


ORDER

The appeal of entitlement to an initial compensable rating for erectile dysfunction is  dismissed.

The appeal of entitlement to a rating in excess of 60 percent from July 1, 2009 for residuals of prostate cancer is dismissed.

New and material evidence having been received, the Veteran's claim to reopen the issue of entitlement to service connection for a left heel disability is granted.


REMAND

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

The Board finds that an additional VA examination is necessary to determine if the Veteran's claimed bilateral heel spurs and bilateral hip disabilities are secondary to or aggravated by his service-connected disabilities.  

The RO conducted a right knee examination in November 2014; after the most recent (supplemental) statements of the case dated August 2013.  Additionally, VA treatment records were associated in April 2014 by the RO, including a general medical examination.  In May 2015, the Veteran requested that the case be remanded back to the AOJ for adjudication of any evidence associated with the claims file since the August 2013 supplemental statement of the case; thus, all remaining claims are remanded for additional AOJ adjudication.

Additionally, the Board notes that an April 2008 privacy release indicates treatment from Dr. H and Dr. L; apparently these records were not requested by the RO.  Such must be accomplished on remand.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A review of the record reflects that the Veteran has filed a notice of disagreement (dated August 2015 ) concerning entitlement to an initial rating in excess of 10 percent for radiation proctitis with fecal urgency and entitlement to an earlier effective date for service connection for radiation proctitis with fecal urgency.  It does not appear that a Statement of the Case has been issued on this issues.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case on the issues of entitlement to an initial rating in excess of 10 percent for radiation proctitis with fecal urgency and entitlement to an earlier effective date for service connection for radiation proctitis with fecal urgency so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.

2.  The RO or the AMC should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for his right knee disability, to include from Dr. H and Dr. L.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.   Any VA treatment records not already associated with the claims file must be obtained on remand.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's bilateral heel and hip disabilities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the claimed disabilities are secondary to or are aggravated (made permanently worse beyond its natural progression) by a service-connected disability to include his right knee disability.

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

A complete rationale for opinions offered should be included, with consideration of the overall evidence of record and specifically the April 2004 VHA opinion, the August 2011 VA examination report, and the November 2013 private medical opinion.  

4.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


